Title: From John Adams to Samuel Quincy, 22 April 1761
From: Adams, John
To: Quincy, Samuel


     
      Dr. Sir
      
       April 22d. 1761
      
     
     Since you claim a Promise I will perform as well as I can. The Letter so long talked of, is but a Mouse though the offspring of a pregnant Mountain. However, if amidst the cares of business, the gay diversions of the Town, the sweet refreshments of private study, and the joyful expectations of approaching Wedlock, you can steal a moment to read a letter from an old Country-friend, I shall chearfully transcribe it, such as it is, without the least alteration, or the least labor to connect this preamble to the subsequent Purview.
     The Review of an old Letter from you upon original Composition and original Genius, has raised a war in my mind. “Scraps of Verse, sayings of Philosophers,” the received opinion of the World, and my own reflections upon all, have thrown my imagination into a Turmoil, like the reign of Rumour in Milton, or the jarring elements in Ovid, Where 
       
        “Nulli sua forma manebat
        Obstabatque alliis aliud.”
       
       a picture of which I am determined to draw.
     Most writers have represented Genius as a rare Phenomenon, a Phoenix. Bolingbroke says, “God mingles sometimes among the societies of Men, a few and but a few, of Those on whom he is graciously pleased to bestow a larger portion of the aetherial spirit, than in the ordinary Course of his Providence he bestows on the Sons of Men.” Mr. Pope will tell you, that this “vivida vis animi, is to be found in very few, and that the utmost stretch of study, learning, and industry, can never attain to This.” Dr. Cheyne shall distinguish between his Quick-thinkers, and Slow-thinkers, and insinuate that the former are extreamly scarce.
     We have a becoming Reverence for the authority of these Writers, and of many Others of the same Opinion—but we may be allowed to fear that the vanity of the human heart, had too great a share in determining these Writers that Opinion.
     The same vanity which gave rise to that strange religious Dogma, that God elected a precious few (of which few however every Man who believes the doctrine is always One) to Life eternal without regard to any foreseen Virtue, and reprobated all the Rest, without regard to any foreseen Vice—A doctrine which, with serious gravity, represents the world, as under the government of Humour and Caprice, and which Hottentots and Mohawks would reject with horror.
     If the orthodox doctrine of Genius is not so detestable as that of unconditional Election, it is not much less invidious, nor much less hurtful. One represents eternal life, as an unattainable Thing without the special favor of the Father—and even with that attainable by very few, one of a Tribe or two of a Nation, and so tends to discourage the practice of virtue. The other represents the talents to excell as extreamly scarce, indulged by Nature to very few, and unattainable by all the Rest, and therefore tends to discourage Industry. You and I shall never be persuaded or frightened either by Popes or Councils, Poets or Enthusiasts, to believe that the world of nature, learning and grace is governed by such arbitrary Will or inflexible fatality. We have much higher Notions of the efficacy of human endeavours in all Cases.
     It is not improbable (as some Men are taller, stronger, fairer &c., than Others) that some may be by the Constitution of their bodies more sensible than others, so some may be said to be born with greater geniuses than others—and the middle point between that of the most perfect organization and the least perfect, in an healthy Child, that is not an Idiot nor a Monster, is the point of Common Sense. It is therefore likely, there are as many who have more than Common Sense, and so may be in different degrees denominated great geniuses, as there are who have less, and these surely will not by Mr. Pope, my Lord Bolingbroke, or Dr. Cheyne, be thought extreamly few.—The falacy seems to lie here. We define Genius to be the innate Capacity, and then vouchsafe this flattering Title only to Those few, who have been directed, by their birth, education and lucky accidents, to distinguish themselves in arts and sciences, or in the execution of what the World calls great Affairs, instead of planting Corn, freighting Oysters, and killing Deer, the worthy employments in which most great Geniuses are engaged—for in truth according to that definition the world swarms with Them.
     Go down to the Market-place, and enquire of the first Butcher you see, about his birth, education and the fortunes of his Life, and in the course of his rude history, you will find as many instances of Invention (Mr. Pope’s Criterion of genius) as you will find in the works of most of the celebrated Poets. Go on board an Oyster-boat, and converse with the Skipper, he will relate as many instances of invention, and intrepidity too, as you will find in the lives of many British Admirals, who shine in history as the ornaments of their Country. Enquire of a Gunner in Braintree-bay, or of an Hunter upon the Frontiers of this Province, and you will hear of as many artful devices to take their Game, as you will read in the lives of Caesar, or Charles or Frederick. And as genius is more common, it seems to me it is much more powerful than is generally thought. For this mighty favour of Nature, of which the Poets and Orators, Philosophers and Legislators of the world, have been in all ages so proud and which has been represented as sufficient of itself to the formation of all those Characters—is so far otherwise, that if you pick out your great Men, from Greek or Roman, and from English history, and suppose them born and bred in Eskimeaux or Caffraria, Patagonia or Lapland, no Man would imagine that any great effects from their genius would have appeared.
     Mr. Pope tells us, that De la Motte confesses, in whatever age Homer had lived, he must have been the greatest Poet of his Nation—but in my humble opinion, Mr. Waller was nearer the truth when he said, that in certain Circumstances. 
       
        “The Conqueror of the world had been,
        But the first Wrestler on the Green.”
       
       The gods sell all Things to Industry, and Invention among the Rest. The Sequel upon Industry, you may possibly have sometime or other, but remember it is not promised by,
     
      J. A.
     
     